UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50340 RODOBO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2980786 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
